Exhibit Legacy Reserves LP Wachovia MLP ConferenceLegacy ReservesDecember 10, 2008 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) during the courseof this presentation that are not historical facts are forward-looking statements. These statementsare based on certain assumptions made by the Partnership based on management’s experienceand perception of historical trends, current conditions, anticipated future developments and otherfactors believed to be appropriate. Such statements are subject to a number of assumptions, risksand uncertainties, many of which are beyond the control of the Partnership, which may causeactual results to differ materially from those implied or expressed by the forward-lookingstatements. These include risks relating to financial performance and results, availability ofsufficient cash flow to pay distributions and execute our business plan, prices and demand for oiland natural gas, our ability to replace reserves and efficiently exploit our current reserves, ourability to make acquisitions on economically acceptable terms, and other important factors thatcould cause actual results to differ materially from those anticipated or implied in the forward-looking statements.Please see the factors described in the Partnership’s Annual Report on Form10-K and the Quarterly Report on Form 10-Q for the Quarter ended September 30, 2008 in Item 1Aunder “Risk Factors”.The Partnership undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information or future events. Page 3 Legacy Reserves:Investment Thesis q40% management and insider ownership and no Incentive Distribution Rights creates alignmentof interests qManagement team members are industry and basin veterans: Petroleum Engineers, CPAs andMBAs with a proven record of execution qHedge position provides strong distribution support qStable distribution in turbulent environment qOil and gas commodity market fundamentals are compelling in the long term despite the recentdramatic selloff qProduction heavily weighted towards oil qOver $100 million of current availability on credit facility qAcquisition track record and deal pipeline support distributions - over $400 million of acquisitionssince going public q100% tax shield in Page 4 Name Title Years Experiencein the PermianBasin Years Experience inthe Oil & GasIndustry Cary D. Brown, CPA Chairman & CEO 16 18 Steven H. Pruett President & CFO 19 24 Kyle A. McGraw EVP, BusinessDevelopment & Land 26 26 Paul T. Horne EVP, Operations 22 24 William M. Morris, CPA VP, Controller & CAO 25 27 Senior Management averages over 20 years of experience William D. Sullivan Former EVP Anadarko Petroleum G.
